Cooley, C. J.
This case came before us with a voluminous record, containing a great deal of conflicting evidence, and has given us no little trouble. The purpose of the bill was to obtain an adjudication that a deed purporting to be made by complainant to her son was a forgery by the son, and that subsequent conveyances and mortgages by the son were therefore void.
The argument of the case loft me somewhat impressed •with complainant’s view of the facts, but on a careful reading of the testimony afterwards I found this impression substantially effaced. And the more I have reflected upon the case since, the more convinced I have become that the deed in question was made by complainant, who weakly suffered herself to be misled and defrauded by her worthless son. This conclusion would dispose of the case and entitle the defendants to protection.
I therefore think the decree should be affirmed. But in affirming it I should deem it proper to provide that if, pending this suit, any of the defendants holding incumbrances *4from which the complainant would be entitled to redeem have taken proceedings in foreclosure, such proceedings should be held subject to redemption still, and on settlement of the decree time should be fixed for that purpose, if not agreed upon.
Bates and Russell for the motion.
Where proof of forgery is in harmony with the general purpose of a bill to cancel a deed for fraud, relief is proper: Story’s Eq. PJ. (Pedf. ed.) § 40; Ilobson v. Ml Arthur 16 Pet. 195; Scudder v. Young 25 Me. 153; and a court that has once acquired jurisdiction of the parties will retain it for any purpose within the scope of the equities to be enforced: Mason v. Rartf., Prov. & F. R. R. R. Go. 19 Fed. Pep. 55; Ober v. Gallagher 93 IT. S. 199 ; Ward v. Todd 103 U. S. 327; and will make the relief sufficient to dispose of the case: Miller v. Stepper 32 Mich. 203; Garroll v. Rice Walk. Ch. 374; Brown v. Gardner Har. Oh. 291; Whipple v. Farra/r 3 Mich. 436; Rawlcinsv. ClermontlS'Mldi. 511; Folkertsv. Power 42 Mich. 2S3 ; leave should at least be granted to amend the bill if the amended case is sustained by the proofs: Church v. Rolcomb 45 Mich. 39 ; Smith v. Sherman 52 Mich. 637; Parrill v. McKinley 9 Grat. 1; Rewett v. Adams 50 Me. 371; Whelan v. Sullivan 102 Mass. 204; Neale v. Neale 9 Wal. 1.
Turnbull against.
Bates and Russell for complainants.
Turnbull, Shields (& Dafoe, Chas. R. Miller and Millard, Weaver c& Weaver for defendants.
Champlin and Sherwood, JJ., concurred.